Citation Nr: 1715863	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-32 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD) and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, as issued by the RO in Winston-Salem, North Carolina that same month.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for PTSD is deemed to include any psychiatric disorder, and has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include MDD and PTSD.

In August 2015, the Board remanded the case for further development by the originating agency.  The case has now been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The competent and credible evidence supports the Veteran's claimed in-service stressors.

2.  The Veteran has been diagnosed with MDD that is related to his reported in-service stressors.



CONCLUSION OF LAW

MDD was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for an acquired psychiatric disorder.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for service connection for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The Veteran contends that he has a current psychiatric disorder that developed as a result of stressful incidents he observed and was exposed to within his duties as a military policeman (MP) during active duty.  

Service treatment records do not contain any evidence of complaints, treatment or a diagnosis related to a psychiatric disorder.  However, the Veteran's Form DD-214 reflects that the Veteran served as an MP for 19 years and 9 months.  As such, the Board finds that the stressors identified by the Veteran are generally consistent with the circumstances of his service.  The Board notes that the Veteran is considered competent to report the incidents he experienced during service, and there is no evidence of record to indicate that the statements are false.  The Board also finds the Veteran credible.  Therefore, under currently applicable regulations, the Veteran's lay statements as to the in-service stressors are sufficient to establish the second element of service connection. 

The post-service medical evidence of record shows that the Veteran has been diagnosed with an acquired psychiatric disorder, which has been found to be related to incidents he was exposed to during his active military service.  

Specifically, during a July 2008 private psychological evaluation, the Veteran reported while serving as an MP he witnessed injury to and deaths of numerous fellow soldiers, including soldiers who had committed suicide, and in many instances he was responsible for maintaining custody of the dead bodies by himself until the bodies were removed from the crime scene.  He indicated that the
violence and the senselessness of the deaths and injuries that he witnessed became increasingly stressful, and he began drinking heavily to block out the memories of the carnage he had seen.  The Veteran also reported that once he got out of the military, he began experiencing numerous PTSD symptoms, including intrusive thoughts, traumatic nightmares, distress at exposure to triggers that reminded him of past trauma, avoidance of conversations about his military service, estrangement and detachment from others, hypervigilance, hyperirritability and exaggerated
startle response.  The Veteran also reported that he experienced depressive symptoms as well, including sadness most of the day, every day; crying spells; and problems with lethargy, anhedonia and mood swings; and feelings of hopelessness and helplessness.  The examiner concluded that because of his military service as an MP, the Veteran was experiencing symptoms that met the criteria for PTSD, as reported in the DSM-IVR.  The examiner also diagnosed MDD.

VA outpatient treatment records show treatment for severe depression and alcohol dependence (reportedly used to self-medicate for his psychiatric symptoms) from 2009 to 2015.  He also endorsed symptoms of PTSD, but a diagnosis of PTSD was never definitively made. 

The Board has attempted to obtain a VA opinion in this case.  Unfortunately, the opinion that was obtained is incomplete and therefore, inadequate.  In this regard, although the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, he did not comment on the Veteran's 2008 diagnosis of PTSD, as the Board's August 2016 remand directed.  See McClain v. Nicholson, 21 Vet App 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim....even though the disability resolves prior to the Secretary's adjudication of the claim.").  As such, the Board finds that the November 2016 VA examiner's opinion is incomplete, and therefore, inadequate for evaluation purposes.  

The Board notes further that as pointed out above, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a Veteran's claim for PTSD was not limited only to his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. at 5.

However, the August 2008 opinion clearly states that the Veteran's reported mental health symptoms are related to stressful situations he encountered as a MP during service, which statements of the Veteran the Board finds to be consistent with the circumstances of his service, and have been conceded based on corroborating evidence of record.  The Board notes that the July 2008 private examiner did not specifically state that the Veteran's diagnosed MDD was related to his active service, the reported symptoms that were used to diagnosed PTSD included his MDD symptoms.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's MDD, diagnosed during the current appeal period, is related to his active military service, and service connection for MDD is therefore warranted.  See 38 C.F.R. §§ 3.102, 3.303, 3.304.  See also 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has also considered the Veteran's entitlement to service connection for other psychiatric diagnoses, but does not find that the evidence of record supports such a finding.  More specifically, while the record does reflect a July 2008 diagnosis of PTSD, the diagnosis was not definitively confirmed during VA outpatient treatment from 2009 to 2015, and the November 2016 VA examiner found that the Veteran does not meet the criteria for PTSD.  Furthermore, the Board finds that as the same symptoms used to diagnose the Veteran with MDD were also used to diagnose him with PTSD in 2008, the Veteran can only be given one single evaluation for his psychiatric disability.  In this regard, the Board finds that the regulation regarding "pyramiding" is implicated here as the evaluation of the same disability under different diagnoses is to be avoided.  See 38 U.S.C.A. § 1155 
(West 2014); C.F.R. § 4.14 (2016).  Therefore, while the Board finds that service connection for MDD is warranted, it does not find that service connection for any other acquired psychiatric disorder is warranted at this time.


ORDER

Service connection for major depressive disorder is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


